Case 1:06-cr-20265-DPG Document 139 Entered on FLSD Docket 01/31/2021 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:06-cr-20265-GAYLES/OTAZO-REYES

  UNITED STATES OF AMERICA

  v.

  JAMES FRANKLIN MCCOY,

        Defendant.
  ______________________________________/

                                                       ORDER

           THIS CAUSE comes before the Court on Defendant James McCoy’s pro se Emergency

  Motion for Sentence Reduction Bearing Effect to the COVID-19 Pandemic at Federal Prison

  Oakdale, Louisiana (the “Motion”) [D.E. 134]. 1 The Court has reviewed the Motion, the

  Presentence Investigation Report (“PSR”), and the record and is otherwise fully advised. For the

  reasons that follow, Defendant’s Motion is denied.

                                                  BACKGROUND

           Defendant is a 60-year-old incarcerated at the Federal Correctional Institution in Oakdale,

  Louisiana (“FCI Oakdale”) with a projected release date of March 2, 2025. [D.E. 134]. On January

  24, 2007, United States District Judge Alan S. Gold 2 sentenced Defendant to a term of

  imprisonment of 264 months for possession of a firearm by a convicted felon, in violation of 18

  U.S.C. § 922(g)(1) and § 924(e)(1), followed by a three-year term of supervised release. [D.E. 87].

  Based on his criminal history, Defendant was classified as an armed career criminal pursuant to

  18 U.S.C. § 924(e). PSR at 6 ¶ 18; see also United States v. McCoy, 259 F. App’x 264, 270 (11th


  1
    The Court liberally construes the claims in the Petition because Petitioner proceeds pro se. Winthrop-Redin v. United
  States, 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . . . .” (citation omitted)).
  2
    On October 31, 2019, this action was reassigned to Judge Darrin P. Gayles and Magistrate Judge Alicia M. Otazo-
  Reyes.
Case 1:06-cr-20265-DPG Document 139 Entered on FLSD Docket 01/31/2021 Page 2 of 4




  Cir. 2007) (affirming the district court’s classification of Defendant as an armed career criminal).

  On February 7, 2007, Judge Gold amended Defendant’s judgment as to forfeiture. [D.E. 91]. On

  October 11, 2020, Defendant filed with the Warden of FCI Oakdale a request for compassionate

  release, a reduction in sentence, or a designation to home confinement. [D.E. 134 at 13–14]; see

  also id. (request received by FCI Oakdale on October 16, 2020). On November 13, 2020, the

  Warden denied Defendant’s request. Id. at 12.

          On December 7, 2020, Defendant filed the instant Motion, pursuant to 18 U.S.C.

  § 3582(c)(1), in light of the COVID-19 pandemic. [D.E. 134]. Defendant alleges that he “stands

  as a person over the age of 50 years old and befalls to the greater risk of COVID-19 infection.” Id.

  at 5. Defendant’s primary and secondary medical conditions include hypertension, anemia,

  cerebrovascular disease, liver disease, chronic kidney disease, and Hepatitis C Virus. Id. On

  December 15, 2020, the Government filed its Response in opposition to Defendant’s Motion. [D.E.

  136].

                                        LEGAL STANDARD

          A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

          upon motion of the Director of the Bureau of Prisons, or upon motion of the
          defendant after the defendant has fully exhausted all administrative rights to appeal
          a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
          lapse of 30 days from the receipt of such a request by the warden of the defendant’s
          facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in



                                                   2
Case 1:06-cr-20265-DPG Document 139 Entered on FLSD Docket 01/31/2021 Page 3 of 4




  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).

  Courts must also find that the defendant is “not a danger to the safety of any other person or to the

  community . . . .” U.S. Sentencing Guidelines Manual § 1B1.13(2) (U.S. Sentencing Comm’n

  2018).

           Thus, in order to grant the Motion, the Court must make specific findings that: (1) the

  § 3553(a) factors support Defendant’s compassionate release; (2) extraordinary and compelling

  reasons warrant Defendant’s request; and (3) Defendant is not a danger to the safety of other

  persons or the community. The burden lies with Defendant to establish that his request is

  warranted. See United States v. Hylander, No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla.

  Apr. 20, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)).

                                            DISCUSSION

           The Government argues that the Motion should be denied because (1) Defendant fails to

  allege “extraordinary and compelling” reasons for his release, (2) the § 3553(a) factors weigh

  against granting Defendant’s early release, and (3) Defendant poses a danger to the safety of others

  or to the community. [D.E. 136]. As an initial matter, the parties do not dispute that Defendant

  properly exhausted his administrative remedies prior to filing this Motion. Compare [D.E. 134 at

  12, 13–14] (Warden received the request on October 16, 2020), with [D.E. 134] (Motion filed on

  December 7, 2020). While the Court finds that Defendant properly exhausted his administrative

  remedies, his Motion fails on the merits because he fails to show that he is not a danger to the

  safety of other persons or the community.




                                                   3
Case 1:06-cr-20265-DPG Document 139 Entered on FLSD Docket 01/31/2021 Page 4 of 4




         In determining whether Defendant is a danger to the community, the Court must consider:

  (1) “the nature and circumstances of the offense charged;” (2) “the weight of the evidence against”

  Defendant; (3) “the history and characteristics of” Defendant; and (4) “the nature and seriousness

  of the danger to any person or the community that would be posed by [Defendant’s] release.” See

  18 U.S.C. § 3142(g). In his Motion, Defendant states that he “has served the greater of 75 percent

  of the term of imprisonment . . . .” [D.E. 134 at 9]. However, he fails to mention whether—

  considering his extensive criminal history—his release would be a danger to others or the

  community. As the Government aptly notes, Defendant has an extensive criminal history that

  includes felony convictions for burglary, aggravated and armed robberies, aggravated battery with

  a deadly weapon, battery on a law enforcement officer, firearms offenses, and grand theft of a

  motor vehicle. [D.E. 136 at 18]; see also PSR at 7–17 (detailing Defendant’s extensive criminal

  history). Based on Defendant’s history of violent crimes, capacity to reoffend, and categorization

  as an armed career criminal, the Court finds that Defendant remains a danger to the community

  such that release is not warranted.

                                          CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s pro se Emergency

  Motion for Sentence Reduction Bearing Effect to the COVID-19 Pandemic at Federal Prison

  Oakdale, Louisiana, [D.E. 134], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of January, 2021.




                                               ________________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE




                                                  4
